Citation Nr: 0700656	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-24 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from November 1958 to 
September 1962 with the U. S. Coast Guard and from May 1967 
to November 1974 with the U. S. Army.  The veteran died in 
November 1986.  The appellant is the veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant testified at a Board hearing at the RO 
in July 2006.  

The reopened claim of entitlement to service connection for 
the cause of the veteran's death is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required on 
her part.


FINDINGS OF FACT

1.  A July 1987 RO decision denied service connection for the 
cause of the veteran's death.  The appellant did not appeal 
this decision which became final.  

2.  The evidence added to the record subsequent to the July 
1987 RO decision which denied service connection for the 
cause of the veteran's death is not duplicative of previous 
evidence and relates to an unestablished fact necessary to 
substantiate the claim. 


CONCLUSIONS OF LAW

1.  The RO's July 1987 decision is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2006).

2.  The evidence received subsequent to the RO's July 1987 
decision which denied service connection for the cause of the 
veteran's death is new and material and the appellant's claim 
has been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5(a); see 38 U.S.C.A. Chapter 11.

Generally, the death of a veteran is service connected if the 
death resulted from a disability incurred or aggravated in 
the line of duty during active military, naval, or air 
service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 
3.303.  The service-connected disability may be either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a).  A disability is the principal cause of death if it 
was the immediate or underlying cause of death, or was 
etiologically related to the death.  38 C.F.R. § 3.312(b).  A 
disability is a contributory cause of death if it contributed 
substantially or materially to the cause of death, combined 
to cause death or aided or lent assistance to producing 
death.  38 C.F.R. § 3.312(c).

In June 1987, the appellant submitted a claim for DIC.  In a 
July 1987 decision, the RO denied service connection for the 
cause of the veteran's death.  At the time of the veteran's 
death, service connection was in effect for schizophrenia 
evaluated as 100 percent disabling, for eczema and tinnitus 
each evaluated as 10 percent disabling and for hearing loss 
and hepatocellular disease each evaluated as non-compensably 
disabling.  A death certificate demonstrated that the cause 
of the veteran's death was due to liver failure with 
gastrointestinal bleeding due to alcoholism.  The RO found 
that there was no evidence to show that any of the veteran's 
service-connected disabilities contributed to his death.  The 
appellant was informed of the July 1987 rating decision via 
correspondence dated the same month.  The appellant did not 
submit a notice of disagreement and the decision became 
final.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims ("the Court") has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended in 2001.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed in April 2002.  See 38 C.F.R. § 3.156(a).  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

The pertinent evidence which was of record at the time of the 
July 1987 rating decision which denied service connection for 
the cause of the veteran's death consisted of a death 
certificate, service medical records, reports of VA 
examinations and VA and private medical records.  

The death certificate reveals that the veteran died in 
November 1986.  The immediate cause of the veteran's death 
was liver failure with gastrointestinal bleeding which was 
due to or a consequence of alcoholism.  The liver failure 
with gastrointestinal bleeding was found to be existing for 
months prior to death and the alcoholism was found to be 
present for years prior to death.  

The service medical records and post-service medical records 
document diagnosis of and treatment for different medical 
problems including mental disorders and alcohol abuse.  The 
reports of VA examinations include diagnoses of various 
disabilities.  None of these records indicated in any way 
that the cause of the veteran's death was connected to his 
active duty service or to a service-connected disability.  

In April 2002, the appellant's representative submitted a 
request to reopen the claim of entitlement to service 
connection for the cause of the veteran's death.  

The evidence added to the record subsequent to the July 1987 
rating decision which denied service connection for the cause 
of the veteran's death consists of testimony from the 
appellant, lay statements and two letters from a private 
physician.  

In November 2002, a private physician wrote that the veteran 
had been a patient in the 1980's and had multiple medical 
illnesses including gastrointestinal bleeding, liver disease, 
alcoholism, and skin rashes.  The physician felt that the 
veteran's multiple illnesses were service-connected and 
opined that the veteran's demise was due to multiple service-
connected disabilities.  

In April 2004, the private physician wrote another letter on 
behalf of the appellant.  The physician reported that he had 
treated the veteran on a number of occasions in the late 
1970's and 1980's.  The veteran had multiple illnesses 
including liver disease, gastrointestinal bleeding secondary 
to liver disease, alcoholism and eczematoid-like dermatitis.  
The physician wrote that he had reviewed VA medical records 
which had been made available to him noting that the veteran 
had been treated for alcoholism, liver disease, anxiety or 
depression, dermatitis and multiple like disorders.  The 
physician also noted that the veteran had discussed the fact 
that he had been the victim of Agent Orange exposure.  He 
wrote that the veteran had multiple hospitalizations in the 
late 1970's for the effects of alcoholism and psychiatric 
stress disorders.  The physician also observed that there was 
mention of schizophrenia and anxiety in the veteran's 
military records.  He opined that the veteran's psychiatric 
condition was also consistent with PTSD.  The physician wrote 
that, based on his office treatment recollection and review 
of military records, he diagnosed the veteran as having post-
traumatic stress syndrome, psychoneurosis, alcoholism, 
hepatic failure disease, gastrointestinal bleeding secondary 
to liver disease, dermatitis and possible Agent Orange 
exposure.  He opined that these conditions can indeed be 
considered service-connected disabilities.  

The lay statements from the appellant and a friend of the 
appellant attest to the veteran's behavior prior to his 
death.  

In July 2006, the appellant testified before the undersigned 
that the veteran was always nervous and very paranoid.  He 
was not a heavy drinker when they met but increased his 
alcohol consumption thereafter due to pain.  She opined that 
the veteran was self-medicating.  

The Board finds that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for the cause of the veteran's death.  The lay 
statements and the appellant's testimony is not new and 
material.  They do not provide a link between the veteran's 
active duty service and the cause of his death.  Furthermore, 
the appellant's assertions that the veteran died due to his 
service-connected disabilities was already of record at the 
time of the prior final denial.  The letters from the private 
physician constitute new and material evidence.  The letters 
provide a link between the veteran's active duty service and 
the cause of his death.  There was no such evidence of record 
at the time of the July 1987 rating decision.  The Board 
finds the private physicians letters are not duplicative of 
evidence previously submitted and relate to an unestablished 
fact necessary to substantiate the claim.  As new and 
material evidence has been received, the claim of entitlement 
to service connection for the cause of the veteran's death 
has been reopened.  

The Board finds that additional evidentiary development is 
required prior to de novo adjudication of the claim of 
entitlement to service connection for the cause of the 
veteran's death.  This development is addressed in the remand 
portion of this decision below.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The 
Board need not consider the question of VCAA compliance in 
the case presently before the Board since there is no 
detriment to the appellant in light of the reopening of the 
claim and remand directed by this decision.  Any VCAA 
deficiencies will be addressed by the AMC or RO while the 
issue on appeal is back before it as a result of this remand.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for the cause of the 
veteran's death has been reopened.  The appeal is granted to 
that extent only.  


REMAND

As noted above, a private physician has opined that the cause 
of the veteran's death was due to his active duty service.  
He reported that his opinion was based on a review of VA 
records and his recollections of treatment rendered in the 
late 1970's and early 1980's.  While the private physician's 
letters were sufficient to reopen the claim of entitlement to 
service connection for the cause of the veteran's death, they 
are insufficient upon which to base a finding that the cause 
of the veteran's death was due to a service-connected 
disability.  It is not apparent what VA records were reviewed 
by the private physician and the wording of his letter leads 
the Board to believe that the physician did not have access 
to his own records when forming his opinion.  Furthermore, 
the physician did not provide any reasons or bases as to why 
he thought the cause of the veteran's death was linked to 
active duty.  With regard to the veteran's use of alcohol, 
the Board notes there is evidence of record which indicates 
that the abuse of alcohol began prior to the veteran's active 
duty service.  The physician did not address this fact in his 
opinion.  An examination that does not take into account the 
records of prior medical treatment is neither thorough nor 
fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Also, a medical opinion is 
inadequate when unsupported by clinical evidence.  Black v. 
Brown, 5 Vet. App. 177, 180 (1995).  

The appellant has opined at the time of the July 2006 hearing 
conducted by the undersigned that the veteran's use of 
alcohol was due to a mental disorder which was incurred 
during active duty.  A reading of the private physician's two 
letters also seems to indicate that the physician thought the 
veteran's use of alcohol was due to active duty.  

DIC benefits are not payable to the surviving spouse of a 
veteran if the cause of death was the result of the veteran's 
own willful misconduct.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.301(a), (b).  "Willful misconduct" is defined as an act 
involving conscious wrongdoing or known prohibited action.  
It involves deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences and must be the proximate cause of injury, 
disease or death.  38 C.F.R. § 3.1(n)(1), (3).

The simple drinking of alcoholic beverages is not of itself 
willful misconduct.  However, the deliberate drinking of a 
known poisonous substance or under conditions which would 
raise a presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(2). 

The law has precluded direct service connection for alcohol 
and drug abuse.  However, the United States Court of Appeals 
for the Federal Circuit (the Federal Circuit) has held that 
there can be service connection for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, 
service-connected disability.  See Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  The Federal Circuit further 
stated that compensation may be awarded only "where there is 
clear medical evidence establishing that alcohol or drug 
abuse is caused by a veteran's primary service-connected 
disability, and where the alcohol or drug abuse disability is 
not due to willful wrongdoing."  See Allen, 237 F. 3d at 
1381.  The letter from the private physician does not provide 
clear medical evidence establishing that alcoholism was due 
to a service-connected disability.  However, a reading of the 
letters suggests such a relationship.  A VA medical opinion 
was not obtained to determine if the cause of the veteran's 
death was linked to active duty or to a service-connected 
disability.  The Board finds that a VA medical opinion is 
required in order to determine if the cause of the veteran's 
death was linked to his active duty service or to a service-
connected disability.  

The private physician wrote that the veteran experienced 
gastrointestinal bleeding secondary to liver disease.  The 
cause of the veteran's death was reported as liver failure 
with gastrointestinal bleeding.  At the time of the veteran's 
death, service connection was in effect for hepatocellular 
disease.  It is not apparent to the Board whether the 
hepatocellular disease for which service connection was in 
effect at the time of death is the same disease entity as 
liver failure which was cited as a cause of the veteran's 
death.  The Board finds a medical opinion should be obtained 
to answer this question also.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the outstanding medical records 
from the private physician, A.W.C., Jr., 
M.D., which were used by the physician in 
forming his opinions included in the 
November 2002 and April 2004 letters.  

2.  Request that an opinion be provided by 
a suitably qualified health care 
professional as to whether it is as likely 
as not that the cause of the veteran's 
death was due to his active duty service 
or to a service-connected disability.  The 
claims folder must be provided to the 
examiner and review of pertinent documents 
therein should be reflected in the 
completed report.  The reviewer should 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
service-connected schizophrenia led to his 
alcoholism.  If any other mental disorder 
is diagnosed, the examiner should provide 
an opinion as to whether it is at least as 
likely as not this other mental disorder 
was linked to active duty in any way and, 
if so, whether the other mental disorder 
led to the alcoholism.  The reviewer 
should also render an opinion as to 
whether it is at least as likely as not 
that the hepatocellular disease the 
veteran was service connected for was 
linked in any way to the liver failure 
with gastrointestinal bleeding noted on 
the death certificate.  

3.  Review the claims file, to include the 
additional evidence, and determine if the 
benefit sought can be granted.  The 
appellant and her representative should 
then be furnished an appropriate 
supplemental statement of the case 
considering all evidence received since 
the last supplemental statement of the 
case.  After they are afforded an 
opportunity to respond, the case should be 
returned to the Board for appellate 
review, if in order.


The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


